                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                           CHARLESTON DIVISION

UNITED STATES OF AMERICA               )
                                       )                No. 2:17-cr-1185-DCN
            vs.                        )
                                       )                     ORDER
MARK GRAYON,                           )
                                       )
                  Defendant.           )
_______________________________________)

       The following matter is before the court on defendant Mark Grayon’s (“Grayon”)

motion to suppress, ECF No. 81. For the reasons set forth below, the court denies the

motion.

                                  I. BACKGROUND

       On September 29, 2017 around 8:00 a.m., Detective Jessica Carpenter received a

tip from a confidential informant (“CI”) that Grayon was currently travelling to

Dorchester County with narcotics on his person. ECF No. 98, Tr. 9:1–5. Detective

Carpenter works for the Dorchester County Sheriff’s Office (“DCSO”) in the narcotics

unit. Tr. 7:11–17. Upon receiving this tip, Detective Carpenter contacted other officers

in her unit, and they began conducting surveillance of the area where Grayon was

expected to be, according to the CI . Tr. 9:6–11. There were four units in addition to

Detective Carpenter, including Lieutenant Thompson, Sergeant Allen, Detective

Turbeville, and Detective Canfield. Tr. 27:16–22; 31:11–13. These units were in

unmarked vehicles. Tr. 16:23–25.

       Detective Carpenter picked up the CI and began monitoring conversations

between the CI and Grayon. Tr. 9:14–23. Specifically, she observed several text

messages and overheard a portion of a phone call. Detective Carpenter explained that the

                                            1
CI and Grayon had previously arranged to meet at a Goodwill store on Trolley Road in

Summerville, South Carolina so that Grayon could sell narcotics to the CI. Tr. 10:16–19;

11:25–12:3; 44:11–45:6. Detective Carpenter and the CI drove to the Goodwill and

began surveilling the area. Tr. 13:6–14; 44:11–45:6. Detective Carpenter observed

Grayon and another male, later identified as co-defendant Rodney Cabrera (“Cabrera”),

getting dropped off in the Goodwill parking lot by a female driving a sedan. Tr. 13:16–

21. Detective Carpenter was able to identify Grayon based on photographs of Grayon

that the CI had given her and the CI’s positive identification of Grayon. Tr. 13:22–14:3.

Grayon and Cabrera then entered the Goodwill store. Tr. 14:6–9.

       Detective Carpenter subsequently observed Grayon leave the Goodwill store and

walk towards a nearby apartment complex. Tr. 14:7–9. While Grayon was in the

apartment complex, he called the CI several times, but the CI did not answer the phone.

Tr. 15:5–12. Grayon remained in the apartment complex for “no more than 20 minutes”

and then left the complex. Tr. 15:15–21. Detective Carpenter observed that Grayon had

changed clothes, but it is unknown what Grayon did while he was in the apartment

complex because there were no surveillance units in the complex. Tr. 30:4–13. Grayon

was picked up near the apartment complex by a gray sedan driven by a second female,

later identified as Anna Shafer (“Shafer”). Tr. 15:15–16:13. Cabrera was in the car as

well. As the car left the complex, Detective Carpenter did not follow it in order to protect

the safety of the CI and to prevent the occupants of the car becoming suspicious that they

were being followed. Tr. 16:14–19.

       Detective Adam Canfield, a narcotics detective who was part of the surveillance

team, next saw the car in the Summerville Galleria parking lot, Tr. 48:1–4, which was



                                             2
about half a mile away from the Goodwill parking lot, Government’s Exhibit 1.

Detective Canfield was advised by other detectives that the car’s occupants had gotten

out of the car and were inside a Subway restaurant in the shopping center. Tr. 48:14–16.

Detective Canfield could not see them while they were in the Subway, but he observed

them leave the restaurant and get back in the car. Tr. 48:17–22.

       As Shafer pulled out of the Subway parking lot onto the main road, Detective

Canfield observed Shafer fail to use her turn signal and fail to come to a complete stop.

Tr. 50: 11–19. Detective Canfield informed officers in marked cars of these traffic

violations. Tr. 50:24–51:4. Detective Canfield did not initiate the traffic stop himself “so

as not to obviously disclose the involvement of the CI.” ECF No. 84 at 3. As Detective

Canfield further explained at the hearing, he was an undercover officer in an unmarked

vehicle, and therefore he neither had the ability to make the stop nor did he want to reveal

himself while undercover. Tr. 52:8–15.

       Officer Timothy Clemens received this information and initiated a traffic stop.

Tr. 58:7–17. He was able to do so without personally observing the violations because

DCSO policy permits an officer to stop a car for traffic violations that he did not observe

himself when the information about the violations come from another law enforcement

officer. Tr. 58:18–25. Officer Clemens had a dashboard camera in his car that recorded

the stop. Officer Clemens approached the driver’s side window around minute 1:29 of

the video. He asked Shafer for her driver’s license, registration, and insurance

information, and the passengers for their identification. Tr. 60:20–61:19. Grayon said he

did not have identification on him, so Officer Clemens asked for him to write down his

name and date of birth. Tr. 61:17–19. Grayon complied, but it was later determined that



                                             3
Grayon wrote down his brother’s name and date of birth. Tr. 61:22–23. In addition,

Shafer told Officer Clemens that the car was rented and gave him a copy of the rental

agreement. Tr. 60:25–61:4.

       Officer Clemens returned to his car around minute 3:38. He called in the

information he collected from the occupants of the car and confirmed that the car was the

one being surveilled by the narcotics unit and that Grayon was the individual whom the

narcotics detectives were surveilling. Tr. 61:24–62:6. At minute 9:28, Officer Clemens

and Lieutenant Burnette, the other officer with Officer Clemens, began to discuss the fact

that the car was rented and none of the occupants’ names were on the rental agreement.

Lieutenant Burnette advised Officer Clemens to talk to Shafer and find out whether she

or any of the other occupants rented the car. He then advised that if no one in the car was

on the rental agreement, Officer Clemens should ask Shafer’s consent to search the car.

Officer Clemens returned to the car around minute 11:20 and asked Shafer to get out of

the car. Office Clemens asked for her permission to search the car, which she declined.

Tr. 62:7–12. He then told Shafer that because no one in the car was on the rental

agreement, no one had an expectation of privacy in the vehicle, and he could search the

car. Tr. 62:14–15.

       The occupants got out of the car, and the officers searched the vehicle. There was

a K-9 on the scene, but there was no sniff conducted around the car because Officer

Clemens believed it to be unnecessary given the fact that none of the car’s occupants

were on the rental agreement. Tr. 63:14–64:2. Lieutenant Burnette found a black bag

containing a crystal-like substance in the front passenger area where Grayon had been

sitting. At that point, the officers detained Shafer, Grayon, and Cabrera, and Lieutenant



                                             4
Burnette decided to move the stop to a safer location with less traffic. Detective

Carpenter arrived at the secondary traffic stop location after dropping the CI off at a safe

location. Tr. 17:9–17.

       When the search resumed, Officer Clemens found a smaller package of a crystal-

like substance in a Subway cup in a cup holder in the back seat and another package of

crystal-like substance in the front passenger floor board. The substance was confirmed to

be methamphetamine. Subsequent testing confirmed that the officers recovered

approximately 198 grams of methamphetamine from the car.

       Grayon was indicted on December 13, 2017 for (1) knowingly and intentionally

combining, conspiring and agreeing together and having tacit understanding with each

other and with others, both known and unknown to the grand jury, to knowingly,

intentionally and unlawfully possess with intent to distribute and distribute

methamphetamine, a Schedule II controlled substance, in violation of Title 21, United

States Code, Sections 841(a)(1) and 841(b)(1)(A); all in violation of Title 21, United

States Code, Section 846; and (2) knowingly, intentionally and unlawfully possessing

with intent to distribute 50 grams or more of methamphetamine and 500 grams or more

of a mixture and substance containing a detectable amount of methamphetamine, a

Schedule II controlled substance, in violation of Title 21, United States Code, Sections

841(a)(1) and 841(b)(1)(A). Grayon filed a motion to suppress on November 5, 2018,

ECF No. 81. The government responded on November 19, 2018, ECF No. 84, and

Grayon replied on January 7, 2019, ECF No. 90. The court held a hearing on the motion

on January 17, 2019. The motion is ripe for review.




                                              5
                                    II. DISCUSSION

       A passenger of a car may seek to exclude evidence discovered during a traffic

stop through two Fourth Amendment principles. First, he may challenge the seizure of

his person while in the car, namely, whether the traffic stop was supported by reasonable

suspicion and whether the stop was impermissibly prolonged. If the traffic stop was not

supported by reasonable suspicion or if the stop was impermissibly prolonged, then a

passenger is entitled to suppress any evidence discovered from the illegal seizure.

Brendlin v. California, 551 U.S. 249, 257 (2007). Alternatively, a passenger may

challenge the search of areas of the car in which the passenger would legitimately expect

privacy. Rakas v. Illinois, 439 U.S. 128, 148 (1978).

       Here, Grayon argues that the contraband found in the car should be suppressed

due to both an unlawful seizure and an unlawful search. Specifically, he contends that:

(1) the traffic stop was not supported by reasonable suspicion; (2) the traffic stop was

improperly prolonged; and (3) pursuant to United States v. Byrd, 138 S.Ct. 1518 (2018),

Grayon had a reasonable expectation of privacy in the rental car, even though his name

was not on the rental agreement. The court disagrees and finds that the seizure was

lawful because the traffic stop was support by reasonable suspicion due to the observed

traffic violations, and the stop was not improperly prolonged. Moreover, the court finds

that even if Grayon had standing to challenge the search, the exclusionary rule does not

apply here because at the time of the search, Byrd had not been decided, and the officers

relied in good faith on Fourth Circuit law that passengers in a rental car did not have a

reasonable expectation of privacy within the rental car.




                                             6
       A. Seizure of the Car

       The Fourth Amendment’s guarantee of the people’s right “to be secure in their

persons, houses, papers, and effects” protects individuals from unreasonable searches and

seizures. U.S. Const. amend. IV. A traffic stop is a “seizure” within the meaning of the

Fourth Amendment and must be reasonable under the circumstances. See Delaware v.

Prouse, 440 U.S. 648, 653–54 (1979). A passenger in a car may challenge the

reasonableness of the stop because “[a] traffic stop necessarily curtails the travel a

passenger has chosen just as much as it halts the driver . . . and the police activity that

normally amounts to intrusion on privacy and personal security does not [ ] distinguish

between passenger and driver.” Brendlin, 551 U.S. at 257.

       The constitutionality of a traffic stop is assessed under the two-prong standard in

Terry v. Ohio, 392 U.S. 1 (1968). First, the articulated basis for the traffic stop must be

legitimate. See United States v. Rusher, 966 F.2d 868, 875 (4th Cir. 1992). Second, the

officers’ actions during the traffic stop must be “reasonably related in scope” to the basis

for the seizure. Id. If the basis for the traffic stop is improper or the stop was improperly

prolonged, then any contraband seized as a result of the traffic stop is excluded under the

“fruit of the poisonous” tree doctrine. Id. Here, the court finds that the stop was

reasonable under the circumstances because the basis of the stop was legitimate and not

impermissibly extended.

               1. Whether the Basis of the Stop was Legitimate

       There are two potential grounds for the traffic stop here: the traffic violations

observed by Detective Canfield and the CI’s information. At the time Grayon submitted

his motion to suppress, he had not been provided evidence of the traffic violations that



                                              7
led to the stop; therefore, he simply asserts that the traffic stop was not supported by

reasonable suspicion. Based on the cross-examination of Detective Canfield, Grayon

suggests that Detective Canfield could not adequately see the alleged violations occur.

Tr. 55:20–56:5. As for whether the CI’s information provided reasonable suspicion for

the traffic stop, Grayon argues that there is insufficient evidence to determine whether the

CI was reliable because the government has failed to produce the CI’s file. 1

                        a. Violation of Traffic Laws

       This first prong of Terry is satisfied “whenever it is lawful for police to detain an

automobile and its occupants pending inquiry into a vehicular violation.” See Arizona v.

Johnson, 555 U.S. 323, 327 (2009). A “vehicular violation” includes a failure to comply

with traffic laws. In Whren v. United States, the Supreme Court held that a traffic stop

did not violate the plaintiff’s Fourth Amendment rights when the officer had probable

cause to believe several vehicle code violations had been committed. 517 U.S. 806, 809–

10 (1996). “Observing a traffic violation provides sufficient justification for a police

officer to detain the offending vehicle for as long as it takes to perform the traditional

incidents of a routine traffic stop.” Branch, 537 F.3d at 335; see also United States v.

Hassan El, 5 F.3d 726, 730 (4th Cir. 1993) (“When an officer observes a traffic offense—

however minor—he has probable cause to stop the driver of the vehicle.” (quoting United

States v. Cummins, 920 F.2d 498, 500–01 (8th Cir. 1990))). Moreover, “the

constitutional reasonableness of traffic stops” does not “depend[] on the actual

motivations of the individual officers involved.” Whren, 517 U.S. at 813.




       1
           This issue is the subject of Grayon’s motion for Jencks Act material. ECF No.
93.
                                              8
       Here, the government explains that the officers pulled the car over because Shafer

failed to use her turn signal and failed to come to a complete stop before entering a

roadway, both in violation of South Carolina traffic laws. See S.C. Code Ann. § 56-5-

2150(b); id. § 56-5-2330(b). At the hearing, Detective Canfield testified that he observed

these violations while the car was leaving the Subway parking lot and turning onto

Stallsville Loop. Tr. 50: 14–19. Grayon presented no evidence or testimony to

contradict this testimony. Grayon did question whether Detective Canfield could have

actually observed the car failing to stop given the location of the detective’s car, but

Detective Canfield maintained that he observed the violation. Tr. 56:1–5.

       It is worth noting that while Detective Canfield observed these violations, he was

not the officer who initiated the traffic stop. Rather, he informed Officer Clemens, who

was in a marked car, of the violations. Tr. 52:8–15. Officer Clemens then initiated the

traffic stop pursuant to DCSO policy that allows an officer to stop a car for traffic

violations that were observed by another officer. Tr. 58:18–25. Grayon did not contest

the propriety of this practice or the DCSO policy permitting it. As such, the stop was

supported by reasonable suspicion.

                       b. CI’s Information

       The government also argues that the information from the CI provided reasonable

suspicion for the traffic stop. “[A]uthorities are entitled to stop a moving vehicle

reasonably suspected of involvement in smuggling contraband, and they may briefly

detain and investigate such a vehicle and its occupants.” United States v. Singh, 363 F.3d

347, 349–58 (4th Cir. 2004). The Fourth Circuit has determined that a tip from a known

informant that is “substantially corroborated by the developing circumstances” may



                                              9
“establish reasonable suspicion for a vehicle stop.” Id. However, because the traffic

violations provided sufficient justification for the initial stop, the court need not

determine whether the CI’s information also provided reasonable suspicion for stopping

the car.

                  2. Whether the Stop was Improperly Extended

           The second prong of the Terry test asks if the officer took impermissible actions

after initiating the traffic stop to unlawfully prolong the stop. “The permissible duration

of a traffic stop ‘is determined by the seizure’s mission—to address the traffic violation

that warranted the stop,’ meaning that it may ‘last no longer than is necessary to

effectuate that purpose.’” United States v. Bowman, 884 F.3d 200, 210 (4th Cir. 2018)

(quoting Rodriguez v. United States, 135 S. Ct. 1609, 1614 (2015)). “An officer may

engage in ‘ordinary inquiries incident to’ the traffic stop, such as inspecting a driver’s

identification and license to operate a vehicle, verifying the registration of a vehicle and

existing insurance coverage, and determining whether the driver is subject to outstanding

warrants.” United States v. Hill, 852 F.3d 377, 382 (4th Cir. 2017) (quoting Rodriguez,

135 S. Ct. at 1615).

           In addition, “[t]he Fourth Amendment permits an officer to conduct an

investigation unrelated to the reasons for the traffic stop.” Bowman, 884 F.3d at 210

(emphasis in original). This is permissible as long as the officer is “diligently pursing the

purpose of the traffic stop” and the investigation “does not prolong the roadside detention

for the traffic infraction.” Hill, 852 F.3d at 382. For example, during the course of a

traffic stop, officers “may question a vehicle’s occupants on topics unrelated to the traffic

infraction or perform a dog sniff around the outside of a vehicle, as long as the police do



                                               10
not extend an otherwise-completed traffic stop in order to conduct these unrelated

investigations.” Id.

        However, “[a]uthority for the seizure . . . ends when tasks tied to the traffic

infraction are—or reasonably should have been—completed.” Rodriguez, 135 S. Ct. at

1614. A stop exceeds “the permissible duration and scope of a routine traffic stop” when

the officer “fail[s] to diligently pursue the purposes of the stop and embark[s] on a

sustained course of investigation into the presence of [contraband] in the car that

constitute[s] the bulk of the encounter between the officer and the defendant.” United

States v. Guijon-Ortiz, 660 F.3d 757, 759 (4th Cir. 2011) (internal quotation marks

omitted). A de minimis delay does not violate the Fourth Amendment; rather “the

principal inquiry . . . is the officer’s diligence—i.e., his persevering or devoted

application to accomplish the undertaking of ascertaining whether the suspected traffic

violation occurred, and, if necessary, issuing a ticket.” Id. (internal quotation marks

omitted). “If a police officer wants to detain a driver beyond the scope of a routine traffic

stop, [] he must possess a justification for doing so other than the initial traffic

violation . . . [and] a prolonged automobile stop requires either the driver’s consent or a

reasonable suspicion that illegal activity is afoot.” United States v. Branch, 537 F.3d

328, 336 (4th Cir. 2008).

        After a careful review of the dashboard camera footage from Officer Clemens’s

police car, the court finds that the stop of the car was not impermissibly extended.

Officer Clemens pulled the car over and approached the driver’s side window around

minute 1:27 of the stop. He asked Shafer for her driver’s license, registration, and

insurance, and the passengers for their identification. Tr. 60:20–61:19. Shafer told



                                              11
Officer Clemens that the car was rented and gave him a copy of the rental agreement. Tr.

60:25–61:4. Officer Clemens returned to his car around minute 3:38. From minute

4:07–9:15, he called in the information he collected from the occupants of the car and

confirmed that the car was the one being surveilled by the narcotics unit and that Grayon

was the individual whom the narcotics detectives were surveilling. See also Tr. 61:24–

62:6. During this time, it appears that someone texted Officer Clemens a photo of

Grayon to confirm that Grayon was in the car, and the officers realized that the name and

date of birth that Grayon provided actually belonged Grayon’s brother. At minute 9:27,

Officer Clemens and Lieutenant Burnette began to discuss the fact that none of the

occupants’ names were on the rental agreement. From minute 9:48–58, Lieutenant

Burnette advised Officer Clemens to talk to Shafer and find out whether she or any of the

other occupants rented the car. He then advised that if no one in the car was on the rental

agreement, Officer Clemens should ask Shafer’s consent to search the car. Their

conversation ended around minute 10:39. Officer Clemens returned to the car and asked

Shafer to get out of the car. They walked away from the car and began talking around

minute 12:00. Officer Clemens asked for her permission to search the car, which she

declined. Tr. 62:7–12. At minute 12:47, Officer Clemens told Shafer that because no

one in the car was on the rental agreement, no one had an expectation of privacy in the

vehicle, and he could search the car. Tr. 62:14–15.

        Throughout this period of time, the totality of the circumstances demonstrates

that Officer Clemens was diligently pursuing the purpose of the stop. He obtained

identification information from the occupants of the car and called in the information

over his radio, all of which took about five minutes. This task ended up being slightly



                                            12
more complicated because Grayon provided the information of his brother instead of his

own personal information. Moreover, Officer Clemens’s inquiry into whether Grayon

was the subject of the narcotics unit’s investigation, while unrelated to the traffic stop,

did not “measurably extend the duration of the stop.” See Rodriguez, 135 S. Ct. at 1615.

Officer Clemens was able to confirm that Grayon was the subject within the five minutes

he spent running the information of the car’s occupants. Officer Clemens then had a brief

conversation with Lieutenant Burnette about how to proceed given that the car was rented

and none of the occupants were on the rental agreement, which was a de minimis delay in

the stop. As such, the stop was not improperly prolonged.

       While Officer Clemens’s actions may have been motivated in part by the

narcotics investigation and not the traffic violations, the Supreme Court has “foreclose[d]

any argument that the constitutional reasonableness of traffic stops depends on the actual

motivations of the individual officers involved.” Whren, 517 U.S. at 813. Whether

Officer Clemens has reasonable suspicion or probable cause, based on the CI’s

information and the narcotics investigation, to go on and conduct the search of the car is

an issue separate from whether the stop was impermissibly extended, and as discussed

below, is an issue on which Grayon does not have standing to contest. Therefore, the

court finds that the stop was not impermissibly extended.

       B. Whether Grayon Has Standing to Challenge the Search

       The court next considers whether Grayon has standing to challenge the search of

the rental car. To have standing to challenge a search under the Fourth Amendment, the

person searched must have a reasonable expectation of privacy. Rakas v. Illinois, 439

U.S. 128, 143–44 (1978). This person has the burden of establishing that he had a



                                              13
reasonable expectation of privacy. Rawlings v. Kentucky, 448 U.S. 98, 104 (1980). If a

person is subjected to search in violation of her Fourth Amendment rights, any evidence

found during the search may be excluded through the exclusionary rule. United States v.

Stephens, 764 F.3d 327, 335 (4th Cir. 2014).

       The Fourth Circuit previously held that a driver of a rental car who is not an

authorized driver on the rental agreement does not have a reasonable expectation of

privacy in the rental car. United States v. Wellons, 32 F.3d 117, 119–20 (4th Cir. 1994).

The Fourth Circuit extended its holding in Wellons to passengers in a rental car in United

States v. Rollack and held that a passenger in a rental car who is not listed on the rental

agreement has no reasonable expectation of privacy in the rental car. 570 F. App’x 267,

272–73 (4th Cir. 2014). However, the Supreme Court recently announced a new rule

abrogating Wellons and held that a driver in lawful possession of a rental car, even when

the person is not an authorized driver on the rental agreement, has a reasonable

expectation of privacy in the car. Byrd v. United States, 138 S.Ct. 1518, 1524 (May 14,

2018). The government concedes that this holding extends to passengers in a rental car. 2

However, the government argues that the exclusionary rule cannot be applied here to

exclude evidence of the contraband because Wellons was still valid law when the traffic

stop occurred, as Bryd was decided over seven months after the traffic stop occurred.




       2
          Despite the government’s concession, this is not a settled issue. For example,
one district court explained that Byrd does not stand for the proposition that passengers in
a rental car have a reasonable expectation to privacy, even when they are not authorized
drivers. See United States v. Davis, 326 F. Supp. 3d 702, 718–720 (N.D. Iowa 2018).
However, the court need not reach this issue due to the subsequent discussion here about
the good-faith exception to the exclusionary rule.
                                             14
       When police officers “act with an objectively ‘reasonable good-faith belief’ that

their conduct is lawful,” courts will not apply the exclusionary rule to exclude evidence

that was found as a result of the officers’ conduct. Davis v. United States, 564 U.S. 229,

238 (2011). The Supreme Court explained that the purpose of the exclusionary rule is to

deter police from purposefully disregarding Fourth Amendment rights, and when police

violate a right while acting with objectively reasonable good faith, the deterrence purpose

of the exclusionary rule is not served. Id. at 238–39. This “good-faith” exception to the

exclusionary rule has been applied when police officers “conduct a search in objectively

reasonable reliance on binding judicial precedent.” Id. at 239.

       For example, in Davis, an officer conducted a traffic stop and subsequently

arrested the driver and passenger. Id. at 235. After handcuffing and placing them in the

back of a police car, the officers searched the car. Id. At the time, this was

constitutionally permissible. See New York v. Belton, 453 U.S. 454, 458–459 (1981).

However, two years after the search at issue in Davis and while Davis’s appeal was

pending before the Eleventh Circuit, the Supreme Court announced a new rule in Arizona

v. Gant that police may only search a car incident to the occupant’s arrest when the

occupant is unsecured and within reaching distance of the car at the time of the search.

556 U.S. 332, 343 (2009). Despite this change in the law, the Supreme Court held that

the new rule in Gant did not provide a basis for the exclusion of evidence in Davis

because the officer relied on Belton, which was valid law at the time, when conducting

the search. Davis, 564 U.S. at 241. The court explained that “[a]n officer who conducts

a search in reliance on binding appellate precedent does no more than ‘ac[t] as a

reasonable officer would and should act’ under the circumstances.” Id. (quoting United



                                             15
States v. Leon, 468 U.S. 897, 920 (1984)). Therefore, “[e]vidence obtained during a

search conducted in reasonable reliance on binding precedent is not subject to the

exclusionary rule.” Id. at 242. Indeed, since Byrd was announced, at least one district

court in the Fourth Circuit has denied a motion to suppress when the police officers relied

on Wellons while conducting a search at a time when Wellons was still binding Fourth

Circuit precedent. United States v. Houston, 2019 WL 109393, at *2–3 (W.D.N.C. Jan.

4, 2019), appeal filed, No. 19-4024 (4th Cir. Jan. 11, 2019).

       Here, Wellons and Rollack were still Fourth Circuit precedent when the search of

the rental car occurred. As such, at the time of the search, none of the occupants of the

car had a reasonable expectation of privacy in the car or any bags in the car. See

Wellons, 32 F.3d at 119 (holding that if a person has no reasonable expectation of

privacy in a rental car, then he also has no reasonable expectation in any luggage he

placed in the car). Officer Clemens’s testimony indicates that he understood the state of

the law on this issue at the time of the search. In the dashboard camera footage at minute

9:28–34, Officer Clemens discussed the fact that none of the occupants were on the car’s

rental agreement with Lieutenant Burnette. He testified that at the time of the search, his

understanding of the law, which he referred to as the “third party rental law” was that “if

the driver or the occupants of the vehicle are not on the rental agreement, it does not

allow them any rights to refuse a search of the vehicle.” Tr. 62:14–63:3. Officer

Clemens explains that he knew this to be the law from his training. Tr. 63:11–13.

Moreover, Officer Clemens communicated this understanding of the law with Shafer,

because when he was conducting the stop, he advised Shafer of the “third party rental




                                             16
law.” Tr. 62:14–63:3. Therefore, Officer Clemens acted in good faith when he searched

the car, and the exclusionary rule cannot apply here.

                                  III. CONCLUSION

       For the reasons set forth above, the court DENIES the motion.

       AND IT IS SO ORDERED.




                                      DAVID C. NORTON
                                      UNITED STATES DISTRICT JUDGE

March 29, 2019
Charleston, South Carolina




                                            17
